Citation Nr: 0721378	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for bilateral pes 
planus.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1999 to June 
2002.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for a left ankle disability and bilateral pes 
planus.   

In an August 2005 statement, the veteran raised the issue of 
entitlement to service connection for a right knee 
disability.  This issue is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted 
before the claims for service connection for a left ankle 
disability and bilateral pes planus can be decided on the 
merits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

Regarding the claim for service connection for a left ankle 
disability, there is evidence of an in-service diagnosis of 
Achilles tendonitis.  A November 1999 service medical record 
indicates that the veteran reported having left ankle pain 
since boot camp.  The diagnosis was Achilles tendonitis.  The 
veteran separated from service in June 2002.  The veteran 
asserts that she is currently treated at VA for a left ankle 
disability.  The veteran was afforded a VA joints examination 
in December 2004, but only the left knee was examined.  The 
left ankle was not examined.  A March 2005 VA treatment 
record indicates that the veteran reported having left ankle 
pain for one year.  Physical examination revealed mild point 
tenderness on the left malleolus.  The diagnosis was left 
ankle pain.  It was noted that further evaluation was needed.  
The Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has a 
left ankle disability that is related to the Achilles 
tendonitis that was diagnosed in service.  38 U.S.C.A. 
§ 5103A(d).  Clarification is also needed to determine 
whether the service-connected left knee disability aggravates 
or worsens the left ankle disability.  In an August 2005 
statement, the veteran asserts that the service-connected 
left knee condition affected her ankle.    

Regarding the claim for service connection for bilateral pes 
planus, the veteran asserts that she was treated for flat 
feet in service in November 1999 and she is currently being 
treated for this disorder.  A November 1999 service medical 
record indicates that examination revealed that the veteran 
had shoes with excessive wear laterally.  The assessment was 
underpronator.  The veteran asserts that she was given 
supports and she stills uses them.  See the veteran's June 
2004 statement.  An April 2003 VA treatment record indicates 
that the veteran reported that as a teen, she had an 
evaluation for flatfeet and she was prescribed orthodics 
which she wore for three to four months without significant 
improvement.  The veteran is competent to report symptoms 
such as foot pain and a continuity of symptomatology.  Duenas 
v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran's statement of continuity 
of symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, supra.  Thus, the Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran currently has bilateral pes 
planus that was incurred or aggravated in service.  
38 U.S.C.A. § 5103A(d).  The Board also finds that a medical 
opinion is necessary to determine whether the pes planus 
existed prior to service and was aggravated by service.  

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added.  The new provisions of 38 C.F.R. § 3.310 (b) 
indicate that "Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

The amendments to 38 C.F.R. § 3.310 were made for the purpose 
of implementing the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) in which the Court of Appeals for Veterans Claims 
(Court) held that secondary service connection may be granted 
where a service-connected disability aggravates a nonservice-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
The RO will need to assess the claim with consideration of 
the regulatory amendment in this appeal.

The record shows that the veteran reported being treated for 
bilateral pes planus prior to service.  See the April 2003 VA 
treatment record.  The RO/AMC should contact the veteran and 
ask the veteran to identify the private physician and provide 
the appropriate authorization so these records can be 
obtained.  The RO/AMC should also obtain the VA treatment 
records from the VA medical facility in Palo Alto for 
treatment of a left ankle disability and bilateral pes planus 
dated from March 2005.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the name and address of the 
physician who has treated her for pes 
planus prior to service.  After obtaining 
the necessary releases, the RO/AMC should 
obtain any identified records. 

2.  The RO/AMC should obtain all records 
of the veteran's treatment of the left 
ankle disability and bilateral pes planus 
from the Palo Alto VA medical facility 
dated from March 2005 to present.    

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the left ankle disability and 
bilateral pes planus.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report all current diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current left ankle disability, if 
any, first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  Attention is invited to the 
service medical records which show that 
Achilles tendonitis was diagnosed in 
service.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's left ankle disability was 
made permanently worse or aggravated by 
the service-connected left knee 
disability.  If such aggravation is 
found, the examiner should provide an 
estimate of the degree of disability of 
the left ankle disability over and above 
the degree of disability that would exist 
without the aggravation caused by the 
left knee disability (e.g., is the degree 
of increased disability of the left ankle 
disability 10 percent, 20 percent, etc., 
above the baseline symptomatology after 
the effects of the service-connected left 
knee disability are considered?).  The 
increment should be identified and 
defined in terms of actual reported 
findings on examination.  The examiner 
should provide a rationale for all 
conclusions.

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not that any current 
pes planus disorder first manifested in 
service or is related to any disease or 
injury in service.  Attention is invited 
to the service medical records which show 
that underpronation was detected in 
service.  The examiner should also 
provide an opinion as to whether the pes 
planus existed prior to service and 
increased in severity during service.  If 
the pes planus increased in severity 
during service, the examiner should 
provide an opinion as to whether any 
increase in severity during service was 
beyond the natural progress of the 
preexisting condition.  

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



